Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/522,061, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the following subject matter recited in independent claims 1, 7 and 8 of the instant application: 
an identifying indicator of each of the plurality of bills […] the determining being performed responsive to the indication of the cash being deposited.
The Examiner has reviewed 62/522,061 and finds that it does not contain a disclosure of a bill serial number identifying device or method and as such the instant application does not receive the benefit of the filing date of 06/19/2017 of that Provisional Application. The Examiner does find that Provisional Application 62/658,311 supports bill ID determination and tracing using such as the disclosed “Cashcode” technology and is awarding the priority date of this Provisional Application to the instant application.
The Examiner finds that the effective filing date of the instant claims as presently filed is 06/15/2018.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0122492 A1 to Nguyen.
	Re claim 1, Nguyen discloses a method for learning a gambling behavior of a
person (The Abstract describes the invention of Nguyen as comprising a gaming monetary tracking system configured to track sources for the monetary value of a monetary instrument. [0005], “It is an advantage of the present disclosure to provide useful data and tracking for monetary instruments across gaming systems. In particular, such data can be useful for tracking activity patterns regarding anonymous gaming monetary instruments, such as printed tickets or vouchers having a cash value.” [0007] describes creating a record including, “unique identifiers regarding cash value instruments used for the monetary value of the first gaming monetary instrument, which unique identifiers can include a serial number from a cash note. In various embodiments, the first gaming monetary instrument is a printed ticket having a cash value.” [0044] describes that, “Casinos, card clubs, and other gaming establishments that are subject to the federal Bank Secrecy Act (“BSA”) may desire to implement fraud detection programs that include procedures for detecting and reporting suspicious transactions (e.g., money laundering, counterfeiting, electronic tampering, theft, etc.), and for assisting with the identification and reporting of such suspicious transactions. Various embodiments of fraud detection and reporting techniques described herein are directed to different methods and systems for enabling automated, rule-based monitoring, analysis, detection and reporting of suspicious activities relating to financial or monetary transactions (referred to herein as “financial transactions”) conducted in casino gaming establishments, casino networks, and/or non-casino environments. Examples of various types of financial transactions may include, but are not limited to, one or more of the following (or combinations thereof): [0045] cash transactions; [0046] cash in transactions; [0047] cash out transactions;” [0281] discloses identifying a person who is currently conducting a gaming machine transaction using facial image feature extraction from images and/or videos captured by cameras within view of the person.) comprising:
receiving, by a computing device, an indication of cash being deposited at a first electronic gaming machine (EGM) by the person, the cash being deposited comprises a plurality of bills;
	([0007], a historical record is generated for each monetary instrument, which for cash notes can include a serial number. 
[0044] describes that casinos desiring to implement fraud detection programs that include procedures for detecting and reporting suspicious transactions “may implement rule-based monitoring, analysis, detection and reporting of activities relating to financial or monetary transactions (referred to herein as “financial transactions”) conducted in casino gaming establishments, casino networks, and/or non-casino environments. Examples of various types of financial transactions may include, but are not limited to, one or more of the following (or combinations thereof): [0045] cash transactions; [0046] cash in transactions; [0047] cash out transactions”
[0071] describes that, at casino gaming devices where players may deposit cash, “these types of data may be captured, uploaded, and analyzed for suspicious activities. Preferably, the capturing and uploading of the financial transaction information may be performed in real-time so as to allow the casino to detect and respond to potential fraud and other suspicious activities in a timely manner.”
[0413] An example provided of a suspicious pattern of behavior: ""A customer [...] inserts $2,990 of paper money [...] into a bill acceptor on a slot machine or video lottery terminal (e.g., contemporaneously inserting $5s, $10s and $20s)
storing, by the computing device, cash data in a storage medium based, at least in part, on the received indication, the cash data including: an identifying indicator of each of the plurality of bills,
([0007] describes that “a historical record is generated for each monetary instrument, which for cash notes can include a serial number.”)
a denomination of each of the plurality of bills, and
(see above re: [0413] wherein denominations are determined for a plurality of $5, $10 and $20 bills inserted in a single transaction and totaling $2,990)
a total value of the plurality of bills;
(see above re: [0413], a plurality of bills totaling $2,990.)
determining, by the computing device, whether the person is among a plurality of flagged users by transmitting a command to a video capture device to capture a first image of the person, the determining being performed responsive to the indication of the cash being deposited;
([0117] describes an example provided of a suspicious pattern of behavior: "A player inserts $2500 cash into a gaming device, just short of a $3000 triggering threshold, plays $100, gets a cash-out voucher, then moves to another gaming device to insert another $2500 cash (not voucher). In this case, in addition to the data uploaded by the gaming device, a sensor such as a security camera mounted in the machine or in the gaming venue may be utilized to recognize the player and/or to identify the player's movement, recognize the player's biometric features, etc."
Additionally, [0281] describes that cameras 562 may monitor, stream, record video content relating to persons and objects within a camera's view for a person who is currently interacting with a gaming machine and may verify the person's identity using facial image feature extraction, eye movements etc.)
alerting, by the computing device, personnel associated with the first EGM when the person is determined to be among the plurality of flagged users;
(Nuguyen triggers “response actions” based on detections of identified suspicious activity. [0103]-[0111] describes that transactions occurring at devices are analyzed and compared against "normal" transactions and if a transaction exceeds the std. deviation criteria, may be flagged for in-depth suspicious fraudulent activity analysis. [0586] describes that casino personnel will be able to access information including a player identity associated with a suspicious activity alert.)  
storing, by the computing device, the first image of the person in the storage medium;
([0281] cameras 562 may monitor, stream, record video content relating to persons and objects w/in camera's view for a person who is currently interacting with a gaming machine and may verify the person's identity using facial image feature extraction, eye movements etc.)
receiving, by the computing device, a request to generate a ticket in/ticket out (TITO) voucher, the TITO voucher having associated TITO data, the TITO data including at least one of a value of the TITO voucher, a time of generation of the TITO voucher, or a location of the EGM;
([0117] describes a scenario wherein "A player inserts $2500 cash into a gaming device, just short of a $3000 triggering threshold, plays $100, gets a cash-out voucher, then moves to another gaming device to insert another $2500 cash (not voucher). In this case, in addition to the data uploaded by the gaming device, a sensor such as a security camera mounted in the machine or in the gaming venue may be utilized to recognize the player and/or to identify the player's movement, recognize the player's biometric features, etc."
[0413] describes that, "Non-limiting examples of various suspicious fraudulent activity rule-based and/or pattern-based criteria may include, but are not limited to" [...] [0430], "A customer [...] inserts $2,990 of paper money [...] into a bill acceptor on a slot machine or video lottery terminal (e.g., contemporaneously inserting $5s, $10s and $20s), accumulating credits with minimal or no gaming activity, presses the “cash out” button to obtain a ticket. The customer goes to three other machines and conducts the same activity for $2,990 at each machine. Then the customer redeems the tickets for large denomination bills or casino checks with different cage cashiers at different times in a gaming day." (emphasis added)
[0635] describes a scenario wherein a player inserts $20 in cash at a first system node, Kiosk #8, then requests a printed ticket upon which Voucher A $20 is issued. A data structure and historical record is associated with the voucher including the cash amount, bill serial # used to buy the voucher.)
comparing, by the computing device, the cash data with the TITO data; comparing, by the computing device, cash data with the TITO data to determine potential activity; and on a condition that the potential activity is determined to be potential nefarious activity, adding, by the computing device, the person to the plurality of flagged users, and updating, by the computing device, the storage medium to include the person and the cash data as potentially nefarious.
(The scenario of [0430] wherein a player inserts a large amount of cash into a bill acceptor, just short of the $3,000 reporting requirement, and then cashes out almost all of this value onto a ticket without performing much gaming activity, is indicated to be a known to be suspicious activity based on rule-based and/or pattern-based criteria. And as discussed above with regard to [0117], when a suspicious activity is detected involving large amounts of cash-in and cashed out vouchers, the player may be recognized using analysis of security camera footage. And when suspicious activity is identified, an in-depth suspicious fraudulent activity analysis may be triggered as further described in [0073]-[0081]. [0141] and [0602] describes determining that the identity of a person who has triggered a response action for suspicious activity has been flagged based on prior histories of involvement with suspicious activity or is a known fugitive and casino personnel and law enforcement agencies are notified. [0586] describes that casino personnel will be able to access information including a player identity associated with a suspicious activity alert.) 
Re claim 2, see [0007], [0635].
Re claim 3, refer to [0117], [0281] which describe that the security camera used to record a person’s identity during a gaming transaction may be “mounted in the machine or in the gaming venue”.
Re claim 4, refer again to [0430], [0635].
Re claim 5, [0073], [0075], [0077], [0093], [0113] describes that the time period over which gaming is conducted between cash in and cash out is used for in-depth suspicious activity analysis and compared to baseline “normal” transactions which may occur over different time periods. Note also [0145] which describes, “detection of a $9000 cash-in event at a specific gaming device, followed by an $8990 cash-out event at the same gaming device within 1 minute may be assigned a high priority, or may be assigned a relatively higher priority than detection of a $9000 cash-in event at the gaming device, followed by an $8990 cash-out event at the same gaming device 2 hours later.”
Re claims 7-8, refer to the rejection of claim 1. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/              Primary Examiner, Art Unit 3715